

Exhibit 10.4
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (“Amendment”) is made and entered
into this 11th day of June, 2010, by and between Michael Wellesley-Wesley
(“MWW”) and Chyron Corporation (the “Company”).


WITNESSETH


WHEREAS, MWW and the Company entered into an Employment Agreement dated
September 19, 2008 (the “Agreement”); and


WHEREAS, MWW and the Company desire to amend the Agreement to provide for the
acceleration of vesting of equity based awards upon the termination of MWW’s
employment in connection with a Change-in-Control (as that term is defined in
the Agreement).


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:


1.           Section 9(d) of the Agreement is amended in its entirety to read as
follows:
If MWW’s employment is terminated (x) by the Company other than pursuant to
subparagraphs 9(a), 9(b) or 9(c) hereof, or as the result of a Change-in-Control
as defined under the CIC Agreement, or (y) by MWW upon written notice by MWW for
resignation with Good Reason (as defined in Section 9(h)), then MWW shall be
entitled to receive from the Company: (i) the Base Salary for the longer of (x)
the remainder of the Employment Term following the date of termination and (y)
six (6) months; (ii) any unvested equity-based award (the “Equity Award”) issued
to MWW pursuant to the Company’s 1999 Incentive Compensation Plan, 2008
Long-Term Incentive Plan, or other such incentive compensation plan adopted by
the Company (collectively, the “Plan”), shall immediately vest and the period to
exercise the Equity Award shall be the remaining term of each respective
agreement underlying the Equity Award regardless of any shorter periods provided
for by the Plan as a result of the termination; (iii) an amount, grossed up for
federal state and local taxes, in lieu of participation in the Company’s life,
long-term disability and health insurance plans for the remaining term of this
Agreement from the date of termination (the “Severance Benefits”), as set forth
in Section 9(i); (iv) any accrued, but unpaid Base Salary and/or Incentive
Bonus; and (v) any previously incurred but unpaid business expenses and/or
accrued but unpaid commutation payment and/or other amounts due under Paragraph
4 of this Agreement. All amounts payable in accordance with this subsection,
except for the Severance Benefits, shall be made in accordance with Company
policy as if MWW had not been terminated. The Severance Benefits amounts shall
be paid in a lump sum within twenty (20) business days from the date of
termination. The Company shall give written notice of termination to MWW which
shall state the date the termination is to be effective.  All payments made
pursuant to this Section 9(d) shall not be subject to mitigation or any right of
set-off.


2.           The parties hereby agree that the Agreement will continue to be in
full force and effect as modified by the terms of this Amendment.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.






 
CHYRON CORPORATION
     
By:   /s/Roger L. Ogden
 
Name: Roger L. Ogden
 
Title:  Chairman of the Board of Directors
     
/s/  Michael Wellesley-Wesley
 
Michael Wellesley-Wesley
   



